DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 38-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 15, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 21-31 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 21-30 are allowed because a search of the prior art does not teach nor render obvious an encapsulating material that covers at least the second die side and leaves exposed at least one other side of the semiconductor die, wherein the encapsulating material comprises an uppermost surface facing away from the interposer, a lowermost surface facing the interposer, and a lateral surface that extends entirely between the uppermost surface and the lowermost surface; no portion of the encapsulating material is substantially vertically higher than the first side die; and the lateral surface of the encapsulating material is parallel to the lateral die side, in combination with the other limitations of claim 21.
Claims 31 and 35-37 are allowed because a search of the prior art does not teach nor render obvious an encapsulating material that covers at least the second die side and leaves exposed at least one other side of the semiconductor die, wherein the encapsulating material comprises an uppermost surface facing away from the interposer, a lowermost surface facing the interposer, and a lateral surface that extends entirely between the uppermost surface and the lowermost surface; no portion of the encapsulating material is substantially vertically higher than the first side die, and an adhesive layer contacting the encapsulating material, in combination with the other limitations of claim 31.
Claims 38-40 are allowed because a search of the prior art does not teach nor render obvious the lateral surface of the encapsulating material is parallel to the lateral die side or providing an adhesive layer contacting the encapsulating material, in combination with the other limitations of claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819